Case 1:20-cv-01040-SOH Document 31                       Filed 07/23/21 Page 1 of 4 PageID #: 226




                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      EL DORADO DIVISION

MARK MOSLEY, Individually
and on Behalf of All Others
Similarly Situated                                                                               PLAINTIFF

v.                                           Case No. 1:20-cv-1040

HYDROSTATIC OIL TOOLS, INC.,
DEVIN DEW, RANDY PHARR and
BILLY PHARR                                                                                  DEFENDANTS

                                                   ORDER

        Before the Court is Plaintiff’s Motion for Conditional Certification for Approval and

Distribution of Notice and For Disclosure of Contact Information. ECF No. 20. Defendants have

filed a response. ECF No. 22. Plaintiff has filed a reply. ECF No. 26. Defendants have filed a sur-

reply. ECF No. 29. The matter is fully briefed and ripe for the Court’s consideration.

        Plaintiff is a former salaried employee of Defendants who worked as a shop hand from

February 2010 to July 2020. On August 13, 2020, Plaintiff filed a collective action complaint

asserting that Defendants violated the Fair Labor Standards Act (“FLSA”) and the Arkansas

Minimum Wage Act (“AMWA”) by failing to pay overtime compensation for work performed.

Plaintiff brings his FLSA and AMWA claims individually and on behalf of other salaried shop

hands, floor hands, and operators employed by Defendants. ECF No. 3.

        On April 22, 2019, prior to the instant lawsuit, Thomas Attaway, Joshua Taylor, and Jorge

Rodriguez filed a similar complaint in this Court. Attaway, et al. v. Hydrostatic Oil Tools, Inc., et

al., No. 1:19-cv-01015 (W.D. Ark. 2019). The plaintiffs in Attaway filed the complaint

individually and on behalf of all salaried employees of Defendants1 in the three years prior to their


1
 The Defendants in Attaway and the present case are both Hydrostatic Oil Tools, Inc., Devin Dew, Randy Pharr, and
Billy Pharr.
Case 1:20-cv-01040-SOH Document 31                      Filed 07/23/21 Page 2 of 4 PageID #: 227




filing. The Attaway plaintiffs alleged that Defendants in the initial case failed to provide overtime

pay to their salaried employees. This Court conditionally certified a collective of delivery driver

employees who worked for Defendants from April 22, 2016, through judgment. A notice of

settlement has not been filed with the Court.

        In the present motion, Plaintiff moves the Court to approve conditional certification,

distribution of notice, and disclosure of information. Defendants argue that the Court cannot

approve this motion pursuant to the first-to-file rule. In order to conserve judicial resources and

avoid conflicting rulings, the first-to-file rule gives priority, for purposes of choosing among

possible venues when parallel litigation has been instituted in separate courts, to the party who

first establishes jurisdiction. Nw. Airlines, Inc. v. Am. Airlines, Inc., 989 F.2d 1002, 1006 (8th Cir.

1993). The first-to-file rule yields to the interests of justice and is not applied when a court finds

“compelling circumstances” supporting its abrogation. Id. In determining whether to apply the

first-to-file rule, courts may use their discretions. See id.

        Defendants’ primary argument rests on the fact that the present case is similarly situated to

Attaway, which is currently pending before this Court. Defendants argue that because Attaway is

still pending and is identical in nature to the present case, the collective in the present case should

not be certified. ECF No. 22. Plaintiff disagrees and argues that the Attaway collective does not

include all of the plaintiffs included in the instant proposed collective. Additionally, Plaintiff

argues that the FLSA does not suggest that once a collective action is finalized, more collective

actions covering the same time period cannot be brought. Plaintiff is correct in his assertion that

the FLSA does not suggest that once a collective action is finalized, more collective actions cannot




                                                    2
Case 1:20-cv-01040-SOH Document 31                        Filed 07/23/21 Page 3 of 4 PageID #: 228




be brought. However, the Court interprets this to mean that once a collective action is finalized,

meaning no longer pending, then another collective action may be brought.2

         The first-to-file rule is not intended to be rigid, mechanical, or inflexible, but should be

applied in a manner serving sound judicial administration. Nw. Airlines, Inc. v. Am. Airlines, Inc.,

989 F.2d at 1006 (citing Orthmann v. Apple River Campground, Inc., 765 F.2d 119, 121 (8th Cir.

1985)). The first-to-file rule implicates the courts’ discretion to recognize federal comity for two

concurrent cases. Orthmann, 765 F.2d at 121. Traditionally, this principle refers to an action

brought in a district court and then an identical action subsequently brought in a separate district.

In the present case, the Attaway case was brought in the Western District of Arkansas and

approximately one year later, the present case was also filed in the Western District of Arkansas.

        As previously stated, the primary purpose of the first-to-file rule is to conserve judicial

resources and avoid conflicting rulings; however, these reasons are far less persuasive when both

matters are before the same judge. Despite that, the question that Defendants raise—whether it is

appropriate to allow two substantially similar collective actions to simultaneously proceed under

these circumstances—deserves consideration. Employees may sue individually or as part of a

collective action under 29 U.S.C. § 216(b) on behalf of themselves and other similarly situated

employees. In Hoffman-La Roche v. Sperling, the Supreme Court clarified that because of the

potential for abuse, a district court has both the duty and the broad authority to exercise control

over a collective action and to enter appropriate orders governing the conduct of counsel and the

parties. Hoffman-La Roche v. Sperling, 493 U.S. 165, 171 (1989) (citing Gulf Oil Co. v. Bernard,

452 U.S. 89, 101 (1981)). In allowing duplicative collective actions to proceed, the Court risks



2
  See, e.g., Lewis v. Tiger Eye Pizza, LLC, No. 4:20-cv-4017, 2020 WL 6298075 (W.D. Ark. Oct. 27, 2020); Brown
v. Jacob Transp., LLC, 2:16-cv-2436-JAD-NJK, 2017 WL 7725268, at *4 (D. Nev. Sept. 28, 2017); Schucker v.
Flowers Foods, Inc., 16-cv-3439-KMK, 2017 WL 3668847, at *7 (S.D.N.Y. Aug. 24, 2017).

                                                      3
Case 1:20-cv-01040-SOH Document 31                    Filed 07/23/21 Page 4 of 4 PageID #: 229




confusion of current collective members in Attaway and potential collective members in the

present case regarding their legal options. The Court finds that certifying a second, competing

collective action would risk undermining the primary goal of collective actions: avoiding

multiplicity of similar suits and expediting the disposal of the actions through cut-off dates.

Conditionally certifying another FLSA collective action while one nearly identical certified

collective action is pending in this Court is not appropriate.

       Accordingly, the Court finds that Plaintiff’s Motion for Conditional Certification, for

Approval and Distribution of Notice, and for Disclosure of Contact Information (ECF No. 20)

should be and hereby is DENIED.

       IT IS SO ORDERED, this 23rd day of July, 2021.

                                                                 /s/Susan O. Hickey
                                                                 Susan O. Hickey
                                                                 Chief United States District Judge




                                                  4
